Citation Nr: 0929822	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-21 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Christopher A. Porco, Attorney



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1976 to January 1978.  The case is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a March 2004 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim to reopen a claim of service connection for a 
mental health condition.  In April 2006, the Board reopened 
and remanded the Veteran's claim for further development.  In 
a decision issued in October 2007, the Board denied the 
Veteran's claim.  The Veteran appealed that decision to the 
Court.  In February 2009, the Court issued an order that 
vacated the October 2007 Board decision and remanded the 
matter on appeal for readjudication consistent with the 
instructions outlined in the February 2009 Joint Motion by 
the parties.  

The appeal is REMANDED to the Oakland RO.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Joint Motion states that the Veteran did not receive 
sufficient notice of the type of evidence he could submit 
under 38 C.F.R. § 3.304(f)(3) to corroborate his alleged in-
service personal assault stressor.  While the Veteran has 
submitted lay statements from his wife regarding his behavior 
changes after the alleged stressor and has made statements 
indicating that he has actual knowledge of the content of 
§ 3.304(f)(3), since the Court has endorsed the instructions 
in the Joint Motion, the Board must remand the case to ensure 
the Veteran is provided with this notice.  

A review of the record also reveals that SSA records remain 
outstanding.  The RO requested SSA records in March 2007; a 
March 2007 response from SSA indicates that the records would 
be requested from the Federal Records Center and that it 
would take at least 60 days to obtain them.  In a May 2007 
letter, the Veteran stated that a letter from SSA had 
informed him the only records it had were that he was 
receiving SSA benefits for a mental illness; this letter 
apparently told him SSA did not have any medical records upon 
which the decision was based.  He requested that VA make its 
determination without obtaining the SSA records.  The Veteran 
has not submitted the letter he received from SSA.  The 
record does not reflect that SSA records were ever received 
by the RO or that SSA ever told the RO that the Veteran's 
records were unavailable.  However, the March 2007 SSA 
response to the RO seems to indicate that the Veteran's 
records may have been available.  While the Veteran may 
believe the SSA records do not contain any pertinent 
information, they are constructively of record, SSA has not 
informed VA that they are unavailable, and VA must make 
another attempt to obtain them since they have been 
identified.  38 C.F.R. § 3.159(c)(2); Murincsak v. Derwinski, 
2 Vet. App. 363, 369-70 (1992).  Hence, a further attempt 
should be made to secure these records on remand.  

Accordingly, the case is REMANDED for the following:

1.	The RO should send the Veteran a letter 
notifying the Veteran of the type of 
evidence he may submit to support his 
personal assault allegations as outlined 
by 38 C.F.R. § 3.304(f)(3) and M21-1MR, 
IV.ii.1.D.17.  The RO should give the 
Veteran and his attorney ample opportunity 
to respond.

2.	The RO should obtain from SSA copies of 
any decision regarding any claim for SSA 
disability benefits and copies of the 
record upon which any such claim was 
decided.  If those records are unavailable 
because they have been lost or destroyed, 
it should be so noted in the claims file.

3.	The RO should undertake any other 
development suggested by the results of 
the development ordered above.

4.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his attorney the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purpose of this remand is to implement the mandates of 
the Court, as expressed in the Joint Motion.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



